Exhibit 10.08
 
MEMORANDUM OF AGREEMENT


This agreement is made by and between:


1.  
Royal Invest International Corporation a publicly traded corporation trading on
the Over the Counter (“OTC”) under the symbol RIIC, incorporated in the United
States of America in the State of Delaware with its registered office located at
980 Post Road East, 2nd. floor, Westport, Connecticut 06990, USA, and/or Royal
Invest Europe B.V both legally and separately represented by Royal Invest
International Corporations’s CEO Mr. Jerry Gruenbaum hereafter referred to as
“BUYER”



2.  
Muermans Vastgoed 46 b.v., registered at the Chamber of Commerce number
13042275,  Oude Borgstraat 12 6049 CT Herten, PO Box 124, 6040 AC Roermond, in
The Netherlands, legally represented by Henricus Johannes Wilhelmus Muermans.
Hereafter referred to as “SELLER”



For purposes of this agreement BUYER and SELLER are collectively referred to as
“PARTIES” and individually referred to as a “PARTY”.


Whereas:


1.  
Parties desire to confirm the intermediate outcome of the negotiations which
have taken place from January 2007 till to date by means of this agreement; and



2.  
Parties reached verbal agreement as per March 13, 2007 on the sale and purchase
of the office property and accompanying premises, parking area located at the
Schepersmaat 4, 9405 TA Assen , Netherlands, registered at Assen under section R
number 716 large 34.756 m2 including area number 696 large 4.588 m2. Hereby
called the “PROPERTY”. The terms of this agreement have been revised and updated
due to the outcome of due diligence reviews and legal research.



3.  
This Memorandum of Agreement replaces all former documents signed by Parties.





Therefore:


In consideration of the potential undertakings and future covenants set forth in
this agreement “PARTIES” agree as follows.


1.  
The “BUYER” will acquire the “PROPERTY” for the amount of 24.311.000 Euro
(twenty-two-million-five-hundred-thousand) excluding transfer costs. Transfer
costs are to be paid for by the “BUYER”.  This transaction will be confirmed by
“PARTIES” by means of a formal purchase agreement.  The terms of the agreed
acquisition will be more particularly set forth in one or more purchase
agreements and one or more definitive agreements (collectively the definitive
agreements) to be mutually agreed upon by the “PARTIES”. Under the condition of
due diligence and at the discretion of BUYER, the PROPERTY can also be purchased
through the purchase of the shares in a corporation which fully owns the
PROPERTY. SELLER will guarantee the gross rental income to an amount of at least
€ 2.000.000 per year for a periode of two years upon the moment of the final
acquisition.




--------------------------------------------------------------------------------


2.  
The BUYER intends to fund the purchase by obtaining a bank loan of at least €
19.000.000 (nineteen million euro).  The remainder of the purchase price but
limited to an amount of € 3.055.213 will be paid in shares of the BUYER’s
company common stock delivered in certificates bearing seller’s or designated
names with a lock-up period of 24 months upon issue at an agreed share price of
0.2078 US Dollar.



3.  
Separate from article 1 and 2 above, the SELLER or a group company of SELLER
agreed to purchase for an amount of $ 500.000 in BUYERS’ company common stock at
an agreed price of $ 0.10 per share. SELLER transferred in total € 350.000 in
two installments of € 175.000  (one hundred and seventy five thousand) each  as
per June 30th, 2007 the latest. These aforementioned amounts were transferred
into the ABN Amro euro-account of Stichting Fondsenbeheer Statenconsult
54.14.17.517 in Amsterdam. These shares were issued in the name of a group
company of SELLER and delivered to this party on June 5th, 2007.



4.  
The parties will negotiate the terms and begin preparation of the Definitive
Agreements that will govern all the above mentioned agreed items. To the extent
appropriate for transactions of this type and size, the Definitive Agreements
will contain but not limited to customary representations, warranties,
covenants, indemnities and other agreements of the parties. Parties have already
reached agreement that instead of the delivery of the property directly, BUYER
through its subsidiary Royal Invest Europe B.V. acquires 30% in Muermans
Vastgoed 46 B.V. which shares are to be converted into (all) common shares. The
remainder (70%) of outstanding shares (to the former shareholders) to be
converted into preferred shares only entitled to a fixed percentage for dividend
distributions based on its nominal value. The common shares thus represent the
total Nett Asset Value of Muermans Vastgoed 46 B.V. – which has been set on €
13.495.755 ($ 18.354.227) based on a balance sheet dated March 31st, 2007 still
under audit review. The BUYER will have the obligation to refinance the current
(mortgage) loans taken up by Muermans Vastgoed 46 B.V.



5.  
The Definitive Agreements shall include customary conditions precedent generally
applicable to an acquisition of the nature and size of the transactions
contemplated by this Agreement, each of which must be satisfied prior to the
consummation of the transactions contemplated thereby. In general, the closing
of the proposed acquisition and the obligations of each party under the
Definitive Agreements will be subject to the satisfaction of the conditions
precedent, which shall include but not be limited to:



(a)  
Satisfactory Results of Due Diligence



The satisfactory completion of due diligence investigation and acquisition audit
by BUYER (as provided in paragraph 6) showing that the assets of SELLER and any
actual or contingent liabilities against those assets, and the prospective
business operations by SELLER or SELLER’s business are substantially the same as
currently understood by BUYER as of the date of this Agreement (determined
without regard to any documents which BUYER or any party may have previously
delivered to BUYER).



--------------------------------------------------------------------------------


(b)  
Compliance



Satisfactory determination that the acquisition and prospective business
operations by BUYER of SELLER’s business will comply with all applicable laws
and regulations, including antitrust and competition laws.


(c)  
Consents and Approvals



The approval and consent of the Definitive Agreements by the respective Boards
of BUYER and SELLER and the receipt of the consents and approvals from all
governmental entities, utility providers, railways, material vendors, lenders,
landlords, customers, and other parties which are necessary or appropriate to
the acquisition of  the prospective business operation by BUYER, and the receipt
of all necessary governmental approvals including the expiration or termination
of all required waiting periods.


(d)  
Absence of Material Litigation or Adverse Change



There must be no pending or threatened material claims or litigation involving
SELLER, and no material adverse change in the business prospects of BUYER
operating SELLER’s business.


(e)  
Delivery of Legal Opinions



Customary legal opinions must be delivered, the content of which shall be
mutually agreed upon.


6.  
From the date of acceptance by the parties of the terms of this Agreement, until
the negotiations are terminated as provided in paragraph 11 of this Agreement,
SELLER will give BUYER and BUYER’s management personnel, legal counsel,
accountants, and technical and financial advisors, full access and opportunity
to inspect, investigate and audit the books, records, contracts, and other
documents of SELLER as it relates to SELLER’s business and all of SELLER’s
assets and liabilities (actual or contingent), including, without limitation,
inspecting SELLER’s property and conducting additional environmental inspections
of property and reviewing financial records, contracts, operating plans, and
other business records, for the purposes of evaluating issues related to the
operation of SELLER’s business. SELLER further agrees to provide BUYER with such
additional information as may be reasonably requested pertaining to SELLER’s
business and assets to the extent reasonably necessary to complete the
Definitive Agreements.



7.  
By their signature below, each party agrees to keep in strict confidence all
information regarding the terms of the proposed acquisition of the Operations,
except to the extent BUYER must disclose information to lenders and equity
partners to obtain financing. If this proposal is terminated as provided in
paragraph 10, each party upon request will promptly return to the other party
all documents, contracts, records, or other information received by it that
disclose or embody confidential information of the other party. BUYER agrees to
keep all material and information provided to it, under paragraph five above,
confidential and to promptly return the same to SELLER upon termination of this
Agreement. The provisions of this paragraph shall survive termination of the
agreements set forth in paragraphs 6-11.




--------------------------------------------------------------------------------


8.  
No party will make any public disclosure or issue any press releases pertaining
to the existence of this Agreement or to the proposed acquisition and sale
between the parties without having first obtained the consent of the other
parties, except for communications with employees, customers, suppliers,
governmental agencies, and other groups as may be legally required or necessary
or appropriate (i.e., any securities filings or notices), and which are not
inconsistent with the prompt consummation of the transactions contemplated in
this Agreement. The provisions of this paragraph shall survive termination of
the agreements set forth in paragraphs 6-11.



9.  
Except for breach of any confidentiality provisions hereof, no party to this
Agreement shall have any liability to any other party for any liabilities,
losses, damages (whether special, incidental or consequential), costs, or
expenses incurred by the party in the event the negotiations among the parties
are terminated as provided in paragraph 8. Except to the extent otherwise
provided in any Definitive Agreement entered into by the parties, each party
shall be solely responsible for its own expenses, legal fees and consulting fees
related to the negotiations described in this Agreement, whether or not any of
the transactions contemplated in this Agreement are consummated.



10.  
This Agreement assumes the Parties to sign the intended Definitive Agreements
based on the results of previous negotiations and the previous good constructive
talks no later than on August 31st, 2007. The negotiations shall only fail if a
confident cooperation can no longer be ensured. Such a situation may not be
caused intentionally by any of the Parties. The Parties do have the intention to
sign the intended Definitive Agreements. The failure of the negotiations shall
be announced in writing by a Party who shall also specify the reasons. This
Party shall be entitled to convene a new negotiation meeting within two weeks in
order to eliminate the grounds for failure and/or to claim damages on basis of
the current status of negotiations – whereby this Party proofs that the reasons
for the failure of the negotiations are not due to this Party and/or the other
Party has no material evidence on failure due to issues arising from the due
diligence review whereby one of the Parties can not guarantee adequately to the
other Party that the SELLER’s business is substantially the same as currently
understood by BUYER.



11.  
Parties agree that neither of them nor any of their affiliates will pursue,
solicit or discuss any opportunities for any party other than to acquire or
otherwise control the Operations until this Agreement is terminated by Parties
or mutually by Parties or any of the events in paragraph 10 do not occur by the
dates stated and Parties in writing that they are pursuing other buyers for the
Operations.



12.  
This Agreement shall be governed by, and construed and interpreted under the
laws of The Netherlands.

 

--------------------------------------------------------------------------------



BUYER referred to this Agreement acknowledges the terms and conditions hereof,
and agrees to be bound by the clauses included in this document,




Royal Invest International Corp.  / Royal Invest Europe B.V. ( BUYER )
Represented by Jerry Gruenbaum


 
Signature:   ______________________________________Date: July 12th, 2007






SELLER referred to this Agreement acknowledges the terms and conditions hereof,
and agrees to be bound by the clauses included in this document,




Muermans Vastgoed 46 b.v.  (SELLER)
Represented by proxy


 
Signature:   ______________________________________Date: July 12th, 2007










--------------------------------------------------------------------------------


